In an action to recover damages for personal injuries, the defendants Citiwide Auto Leasing, Inc., Bais Enza, Inc., and Shulamik Herskovic appeal from an order of the Supreme Court, Kings County (Schmidt, J.), dated August 4, 2003, which denied that branch of their motion which was to compel certain documentary discovery, and, in effect, denied that branch of their motion which was to compel the further deposition of the plaintiff.
Ordered that on the Court’s own motion, so much of the notice of appeal as purports to appeal as of right from that portion of the order as, in effect, denied that branch of the motion which was to compel the further deposition of the plaintiff is treated as an application for leave to appeal from that portion of the order, and leave to appeal is granted (see Garcia v Jomber Realty, 264 AD2d 809 [1999]; Sainz v New York City Health & Hosps. Corp., 106 AD2d 500 [1984]); and it is further,
Ordered that the order is affirmed, with costs.
Under the circumstances of this case, the Supreme Court properly denied the appellants’ motion to compel the subject discovery (see Teig v First Unum Ins. Co., 282 AD2d 669 [2001]). Santucci, J.P., H. Miller, Luciano, Crane and Spolzino, JJ., concur.